DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2021 has been entered.

Response to Amendments
This Office Action is in response to remarks and amendments submitted on 3/1/2021, in which claims 1-4, and 9-10 were presented for further examination. The applicant’s remarks and amendments to the claims were considered with the following results:
In response to the last Office Action:
No claims are currently amended. 
Claims 5-8 were previously cancelled in response filed 10/7/2016.
Claims 1-4, and 9-10 are pending.
Applicant’s amendment to the title of the invention has been acknowledged. However, as noted in the advisory action dated 2/16/2021, the title of the invention contains a minor informality. See newly presented title objection below. 
Regarding applicant’s arguments, the examiner has also provided a detailed analysis in the advisory action dated 2/16/2021. The contents of the advisory action would not be copied into this Office action. The examiner maintains the combination of prior arts, Ali and Bruni, are an obvious the instant claims. 

Response to Arguments
The Applicant’s remarks and/or arguments filed 3/1/2021, requesting reconsideration of claims 1-4, and 9-10, have been fully considered. 

The Examiner is entitled to give the claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1] Interpretation of Claims-Broadest Reasonable Interpretation. The Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the Examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).

Applicant argues none of the references (Ali: “Using MERGE in SQL Server to insert, update and delete at the same time”, and Bruni: “DB2 9 for z/os: 

On page 6, applicant argues Ali does not teach “...determining a table structure of the database table and a table structure of the temporary copy and comparing a determined table structure of the database table to the table structure of the temporary copy for deciding which of the data identities have to be updated in the database table only and which of the data identities have to be imported;...”.
 			
The examiner notes applicant’s arguments are not persuasive. The examiner notes applicant’s emphasis on the notion that the OUTPUT at the top of page 4 of Ali is displayed after the updates have been made to the target table is not necessarily significant given the wording of the claim language and the examiner’s interpretation of the impacted limitation. The examiner notes one of ordinary skill in the art would clearly understand in order to form the table at the top of Ali page 4, it would be necessary to match records in the original target table (i.e. the table created with the old values on page 2 of Ali), to form part of the OUTPUT table disclosed on page 4 of Ali. At the bottom of Ali, page 1, it specifically states “The MERGE statement basically works as separate INSERT, UPDATE, and DELETE statements all within the same statement. You specify a "Source" record set and a "Target" table and the join between the two. You then specify the type of data modification that is to occur when the records between the two data are matched or are not matched”. Therefore, the examiner notes the MERGE statement explicitly, implicitly, and inherently encompasses the functions being argued by applicant –irrespective of applicant’s argument for the order of operations. Also, one of ordinary skill in the art would clearly understand in order to arrive at the table at the top of Ali, page 4, the original target table must be taken into consideration in order to align the records in the form the intended OUTPUT table and to have the appropriate values depicted in the OUTPUT table. 
Further, even with respect to patentability of the current claims, applicant’s argument for the order of operations in Ali would not add patentable weight to the instant claims. MPEP 2144 makes clear the order of performing the operations can be deemed obvious. For instance, Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 
The examiner notes the processes in at least Ali and the processes in the instant application produce similar results. Also, in this case, applicant’s specification is silent with regard to inoperability of the invention if the processes were to be performed in a slightly different order.

On page 7, applicant argues Ali does not teach “…creating, in the temporary copy, a column having a primary key of a related data identity and a new column having a final primary key of the related data identity for a transfer of the related data identity into the database table, thereby assigning a same primary key to the data identity in the temporary copy if the data exists already in the database table and assigning a new primary key to the data identity in the temporary copy if the data identity is not present yet in the database table;…”.

The examiner notes applicant’s arguments are not persuasive. The table at the top of Ali does render obvious the elements claimed. The impacted table was created with all the appropriate claimed elements needed to similarly update the target table. The fact the 
	
From pages 9-11, applicant provided a series of arguments for Ali and Bruni with respect to the limitation “after creating the column having the primary key and the new column having the final primary key, locking 

The examiner notes applicant’s arguments are not persuasive. In the previous Office action, dated 1/12/2021, the examiner did note the combination of Ali and Bruni renders obvious the impacted limitation. Ali discloses the MERGE process incorporating locks. However, at least Bruni, pages 26, 46, 90, 136, and 155 disclose implementing and releasing locks for at least the INSERT and UPDATE functions. Specifically, Bruni, page 132, discloses INSERT, UPDATE, DELETE, and MERGE statements acquire and hold the row/page X lock for commit duration. Therefore, the examiner notes irrespective of what point the necessary columns are created (i.e. primary key and new primary key), the examiner notes once the INSERT, UPDATE, DELETE, and MERGE statements are executed the appropriate locks would be acquired for the duration of the commit process. Selecting the data in the OUTPUT table as noted on page 4 of Ali would give the updated results in the form of the newly updated target table. As a result, it 

Therefore, based on the above-mentioned information, the combination of Ali and Bruni can be said to explicitly, implicitly, and inherently disclose the features as claimed. MPEP 2145 specifically indicates, “An obviousness rejection should be made or maintained only if evidence of obviousness outweighs evidence of nonobviousness. See MPEP § 706, subsection I. ("The standard to be applied in all cases is the ‘preponderance of the evidence’ test. In other words, an examiner should reject a claim if, in view of the prior art and evidence of record, it is more likely than not that the claim is unpatentable."). MPEP § 716.01(d) provides further guidance on weighing evidence in making a determination of patentability”.

It should be noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be 

Specification
The title of the invention contains a typographical error. The examiner recommends applicant correct the typographical error in the term “IDENTIES” before the new title can be accepted. Appropriate action is required. 


Examiner Remarks
At this point in prosecution and for the interest of constructively advancing prosecution, the examiner is requesting applicant state clear on the record the limitation(s) applicant believes is/are inventive. The examiner finds all the limitations are rendered obvious by the combination of Ali and Bruni. As a result, the examiner would like to understand from applicant’s perspective whether the claim contains more than just the concept of creating tables, populating data within the tables, and locking and unlocking the data when needed –as these are not new concepts. Applicant also has the ability to incorporate additional features from the specification disclosure into the independent claim to advance prosecution. The examiner strongly suggests applicant consider adding additional features from the instant specification disclosure that would explicitly distinguish the claims from the prior art references, Ali and Bruni, as well as explicitly disclose an inventive feature.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature, “Using MERGE in SQL Server to insert, update and delete at the same time”, to Arshad Ali, hereinafter “Ali”, in view of Non-Patent Literature, “DB2 9 for z/os: Resource Serialization and Concurrency Control” to Paolo Bruni et al, hereinafter “Bruni”. 

Regarding claim 1, Ali teaches a method for importing data into a database table with constraints consistency analysis and customized merge parameters corresponding to the merge command) combines the sequence of conditional INSERT, UPDATE and DELETE commands in a single atomic statement, depending on the existence of a record. Ali, pg 3, discloses using the MERGE command to synchronize (i.e. correlating to consistency) the target table with the refreshed data coming from the source table. {It should be noted the terms “condition/conditional” relates to one or more requirements being met under certain terms. Therefore, conditional INSERT, UPDATE and DELETE commands directly correlates to “customized merged parameters” as claimed}), which comprises the steps of: 
providing the database table with data identities (Ali, pg 2-3, discloses statements to create a target table and a source table and to insert records identifying products into the respective tables), effective values of the data identities (Ali, pg 2-3, discloses rate information for each product being inserted into the respective tables), and primary keys (Ali, pg 2-3, discloses an ID for the products being inserted into the respective tables), wherein each one of the effective values of the data identities is assigned to a respective one of the data identities and to a respective one of the primary keys (Ali, pg 2-3, discloses row records with all of the following linked together: an ID column, with the product type, and a value); 
providing a temporary copy of the database table having copies of the data identities in the database table and at least one data identity to be merged into the database table (Ali, pg 4 (top table) correlates to the temporary copy as claimed. The table is produced when code on Pg 3 is run. The outputted table includes an action column to indicate at least INSERT and UPDATE records); 
determining a table structure of the database table and a table structure of the temporary copy (Ali, pg 3, discloses code comprising MERGE SQL statements to synchronize the target table with refreshed data from the source table) and comparing a determined table structure of the database table to the table structure of the temporary copy for deciding which of the data identities have to be updated in the database table only and which of the data identities have to be imported (Ali, pg 2, discloses specific logic when records are matched or not matched between the target and source i.e. comparison conditions, and for each of these comparison conditions code the logic. When matched, generally an update condition is used. When not matched, generally an insert or delete condition is used);
creating, in the temporary copy, a column having a primary key of a related data identity and a new column having a final primary key of the related data identity for a transfer of the related data identity into the database table (Ali, pg 3-4, discloses code being run to produce table containing a targetproductid and a sourceproductid (correlating to the final primary key as claimed)),Page 2 of 11Application No. 14/487,305 Reply to Office Action of September 20, 2018Amdt. dated December 17, 2018thereby assigning a same primary key to the data identity in the temporary copy if the data exists already in the database table (Ali, pg 3, discloses when records match an UPDATE should be performed. Further, Ali, pg 4, discloses the targetproductid and the sourceproductid remaining the same for the update action) and assigning a new primary key to the data identity in the temporary copy if the data identity is not present yet in the database table (Ali, pg 3, discloses when records do not match INSERT incoming records from the source table to the target table. Further, Ali, pg 4, discloses the outputted table having a new entry having its own unique sourceproductid for the INSERT action); 
Ali teaches the limitations as identified above. Further, Ali discloses the MERGE statement takes the same kind of locks as in the previous versions of SQL Server.
Ali does not explicitly teach: 
after creating the column having the primary key and the new column having the final primary key, locking the data identities in the database table that are present in the temporary copy and executing an update function for the data identities having the same primary key in both the database table and the temporary copy and executing an import function for the data identities having a newly assigned primary key comprised in the new column of the temporary copy; and 
unlocking locked data identities after a successful execution of the update function and the import function.  
	However, Bruni teaches: 
locking the data identities in the database table (Bruni, pg 155, discloses using identity columns to prevent locking problems. Bruni, pg 46, discloses a lock request used for low level locks for INSERT, UPDATE, MERGE, and DELETE processing. Transaction semantics dictate that these changes are not shown until commit, so the locks that are used to enforce this task are taken with commit duration). ; and 
unlocking locked data identities after a successful execution of the update function and the import function (Bruni, pg 155, discloses using identity columns to prevent locking problems. Bruni, pg 26, discloses INSERT operations require an X-lock on each LOB to be inserted with a manual duration instead of a commit duration (lock and unlock sequence). UPDATE operations require an X-lock on each LOB data to be updated but with a manual duration instead of commit duration. This is to serialize with concurrent INSERT or UPDATE operations. The lock is released immediately. Bruni, pg 90, discloses page and row level locks are always released at COMMIT time and higher-level locks are released based on the bind RELEASE parameter value. Bruni, pg 136, discloses locks on LOBs are taken when they are needed for an INSERT or UPDATE operations and released immediately at the completion of the operation).  
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have been obvious to one of ordinary skill in the art to modify the teachings of Ali, with the teachings of Bruni, to lock and unlock records. Modification would have been obvious to one of ordinary skill in the art because locking and unlocking operations would help maintain consistency with processing data record updates/inserts. Motivation to do so would be to prevent undesirable updates to any impacted records.
The modification of Ali and Bruni teaches the limitations as identified above. The modification does not explicitly teach:
after creating the column having the primary key and the new column having the final primary key, locking the data identities in the database table that are present in the temporary copy and executing an update function for the data identities having the same primary key in both the database table and the temporary copy and executing an import function for the data identities having a newly assigned primary key comprised in the new column of the temporary copy.
However, the combination of Ali and Bruni does implicitly teach, and would render obvious, the impacted limitation:
after creating the column having the primary key and the new column having the final primary key, locking the data identities in the database table that are present in the temporary copy and executing an update function for the data identities having the same primary key in both the database table and the temporary copy and executing an import function for the data identities having a newly assigned primary key comprised in the new column of the temporary copy ({It should be noted at least Ali and Bruni disclose the MERGE process being associated with locks. Also, at least Ali disclose creating tables prior to implementing the MERGE process. Bruni, pg 14, discloses transaction locking is used whenever application processes access and update data using SELECT, INSERT, UPDATE, MERGE, or DELETE statements. Bruni, pg 132, discloses INSERT, UPDATE, DELETE, and MERGE statements acquire and hold the row/page X lock for commit duration).
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have been obvious to one of ordinary skill in the 

Regarding claim 2, the modification Ali and Bruni teaches the claimed invention substantially as claimed, and Bruni further teaches a determination of the table structure of the database table includes a determination of physical constraints already defined in the table structure (Bruni, pg 65, discloses physical database design is the outcome of the logical database design, and throughout the transformation from logical to physical database design, decisions have to be made that influence DB2 locking in addition to the overall performance … Some important physical design implementation options for table spaces, tables, indexes, and other DB2 objects, such as sequences, triggers, and temporary tables, with a focus on locking and concurrency).  

Regarding claim 3, the modification Ali and Bruni teaches the claimed invention substantially as claimed, and Ali further teaches adding a second column to the temporary copy, the second column containing information on whether the data identity is a target for the update function or for the import function (Ali, pg 4, discloses an action column, which indicates the action type performed such as INSERT, UPDATE and DELETE operations).  

Regarding claim 4, the modification Ali and Bruni teaches the claimed invention substantially as claimed, and Ali further teaches the temporary copy is a temporary copy of a child table being in relation with a father table (Ali, pg 2-3, discloses a source, a target, and a final results table in relation so an output table produced from , wherein a relation is entered into the child table for all of the data identities in the child table (Ali, pg 4, discloses at least the final results table includes the new entry from the source table and at least updates to the rates reflected in the source table).  

Regarding claim 9, the modification Ali and Bruni teaches the claimed invention substantially as claimed, and Bruni further teaches a determination of the table structure of the database table includes a determination of logical constraints which had been defined during a development of a database application (Bruni, pg 5, discloses a logical unit of work in an application is a set of SQL statements, such as SELECT, INSERT, UPDATE, MERGE, or DELETE. At any point during the logical unit of work, a failure may require the rollback of all previous updates in that logical unit of work in order to keep the database in a state that is consistent with the business rules. At the end of the logical unit of work, the data manipulated by the business process should be in a state that is consistent with the business rules. Further, Bruni, pg 120, discloses a logical unit of work in an application is a set of SQL statements that make up a business process. At any point during the logical unit of work, a failure will require the rollback of all previous updates in that logical unit of work in order to keep the database in a state that is consistent with the business rules. At the end of the logical unit of work, the data manipulated by the business process should be in a state that is consistent with the business rules. In DB2, a unit of recovery is the set of UPDATE, .  

Regarding claim 10, the modification Ali and Bruni teaches the claimed invention substantially as claimed, and Ali further teaches a determination of the table structure of the database table includes a determination of physical constraints already defined in the table structure (Ali, pg 2, discloses the MERGE statement basically works as separate insert, update, and delete statements all within the same statement. You specify a "Source" record set and a "Target" table, and the join between the two. You then specify the type of data modification that is to occur when the records between the two data are matched or are not matched) and a determination of logical constraints which had been defined during a development of a database application (Ali, pg 2, discloses MERGE is very useful, especially when it comes to loading data warehouse tables, which can be very large and require specific actions to be taken when rows are or are not present).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Non-Patent Literature: “SQL Server 2012 Transact-SQL DML Reference” (Microsoft) discloses locking behavior for at least INSERT, UPDATE, and DELETE operations.
Non-Patent Literature: “TechTip: MERGE DB2 Data to SQL Server 2008”  (Sansoterra) discloses the MERGE statement is a single SQL statement that allows data to be synchronized between a “source” data source and a “target” data source … OUTPUT is an elective clause that is useful for debugging or auditing. When OUTPUT is specified, each row that is modified by MERGE is added to a result set returned by the statement.


Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALICIA M ANTOINE whose telephone number is (571)431-0687.  The Examiner can normally be reached on Mon - Fri: 9am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PIERRE M VITAL can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ALICIA M ANTOINE/Examiner, Art Unit 2162                                                                                                                                                                                                        4/5/2021